Citation Nr: 1115284	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  06-39 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including as secondary to a service connected disability.

2.  Entitlement to service connection for sleep apnea, including as secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. [redacted]



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1976 to June 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Roanoke, Virginia RO.  In July 2009, a Travel Board hearing was held before the undersigned; a transcript is included in the claims file.  These matters were previously before the Board in December 2009, at which time they were remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).

Regarding the claim for a psychiatric disorder, the Veteran's claim seeks service connection for major depression, and that is the specific claim adjudicated by the RO and developed for appellate review.  In previous adjudication of this issue, consideration by the RO (and the Board) has been limited to major depression only; however, the RO's adjudication in this matter has been overtaken by governing case law.  In an interim precedent decision (Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the U.S. Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  

Notably, the Veteran's diagnoses by VA examiners and treating physicians have included depressive disorder, anxiety, post-traumatic stress disorder (PTSD), post-traumatic brain syndrome, organic affective syndrome, narcissistic personality, antisocial personality, personality disorder not otherwise specified, and organic personality syndrome.  The rating decision on appeal addressed only major depression.  The claim must therefore be remanded for initial RO consideration of the expanded issue of service connection for a psychiatric disorder, to include all diagnosed disorders.

Regarding the claim of service connection for sleep apnea, governing regulation provides that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

The Board notes that there appears to be ambiguity regarding the service connection status of at least a couple of the disabilities pertinent in this matter.  Specifically, while prior rating determined sinusitis and headaches to not be service connected, a September 2003 rating decision awarded the Veteran service connection for residuals of left zygomatic/orbital fracture with history of headaches and sinusitis (emphasis added) (which generally connotes that headaches and sinusitis are service-connected and considered in rating the disability, but not warranting separate ratings).  However, that and subsequent rating decisions continue to list headaches and sinusitis as not service-connected.  The matter of whether or not the Veteran's headaches and sinusitis are now service-connected must be resolved.  Furthermore, the record raises another underlying threshold question, i.e., whether or not the Veteran's left naris obstruction is service-connected (as residual pathology from the service-connected facial injury).   

In January 2010 the Veteran was afforded a VA examination to determine whether his sleep apnea is secondary to a service-connected disability.  The VA examiner noted the original diagnosis of sleep apnea in April 2007, and that on review of reports of previous examinations for sinusitis, he was unable to establish said diagnosis.  The examiner observed that the history of fractured left zygoma in service is not in dispute, although X-rays have not revealed any problems with the zygoma in the past or at present:  The examiner outlined the history of the Veteran's sinusitis and opined:, "This, of course, indicates his sinusitis problems are not causing or aggravating his sleep apnea problems."  On physical examination, there was 80 percent obstruction of the left naris.  The examiner opined, "It is not likely that his sleep apnea is related to his service condition of sinusitis/fractured zygomatic bone", and that nasal obstruction of the left naris "could easily aggravate his problems with sleep apnea, particularly using the CPAP machine", yet the "obstructed left naris would not cause sleep apnea" (emphasis added).  As this opinion indicates that the Veteran's nasal obstruction did not cause, but likely aggravates his sleep apnea, whether or not the nasal obstruction is service connected must be resolved.

Furthermore, once VA undertakes to secure a medical opinion, it must be adequate.   While the January 2010 VA examiner has indicated that the Veteran's sleep apnea is likely aggravated by the 80 percent obstruction of the left naris, the examiner did comment on the baseline severity of the sleep apnea before aggravation.  As noted above, a baseline severity of the nonservice-connected disease (in this case, sleep apnea) must be established by medical evidence, as the rating activity (regarding secondary service connection based on aggravation) involves deducting the baseline level of severity of the disability at issue from the current level of severity.  Accordingly, further clarification of medical evidence is necessary.  

Finally, updated records of any VA treatment the Veteran may have received for the disabilities at issue are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for psychiatric disorders and/or sleep apnea.  

2.  The RO should then resolve any ambiguity regarding whether or not the Veteran's headaches and sinusitis are service connected or not (and if they are considered service -connected discontinue listing them as not service-connected on rating decisions).  The RO should also make a formal determination as to whether or not the Veteran's nasal obstruction is considered service-connected (residual of zygomatic/orbital fracture, and if so list that as part of the service-connected disability).  

3.  If any sinusitis, headaches, and/or nasal obstruction are deemed service-connected, the RO should arrange for the claims file to be returned to the January 2010 VA examiner, or if unavailable to another appropriate physician (who should then also examine the Veteran), to determine the severity of the Veteran's sleep apnea prior to and after the onset of aggravation by a service-connected disability.  The examiner must review the complete record and provide responses to the following:

(a) What is the baseline severity (symptoms and associated impairment) of the Veteran's sleep apnea prior to the onset of aggravation by any service-connected residuals of left zygomatic fracture, and specifically the 80 percent obstruction of the left naris?  

(b) What is the current severity of the Veteran's sleep apnea (after aggravation by a service-connected disability)?

The examiner must fully explain the rationale for all opinions given.

3.  The RO should then re-adjudicate the matters on appeal, including readjudication of the matter of service connection for a psychiatric disorder to encompass all psychiatric diagnoses shown (in accordance with Clemons).  If either claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

